FILED
                             NOT FOR PUBLICATION                             JAN 24 2017

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


EDWIN LEON-ORRELLANO, AKA                        No. 13-72318
Edwin Leon-Arellano, AKA Wilson Cain
Ramos,                                           Agency No. A095-625-612

               Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 18, 2017**

Before:        TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

      Edwin Leon-Orrellano, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s order of removal. We dismiss the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction over Leon-Orrellano’s petition for review. Leon-

Orrellano’s waiver of his right to appeal constitutes a failure to exhaust his

administrative remedies. See 8 U.S.C. § 1252(d)(1); Tijani v. Holder, 628 F.3d
1071, 1080 (9th Cir. 2010) (the court lacks jurisdiction to consider legal claims not

presented in an alien’s administrative proceedings before the agency). Moreover,

Leon-Orrellano failed to exhaust his contentions that his waiver of appeal was not

knowing and intelligent, see Brown v. Holder, 763 F.3d 1141,1097 (9th Cir. 2014)

(“On appeal to the BIA, . . . Brown did not claim that the waiver was not knowing

and voluntary, and therefore we may not review this claim.”), or that his waiver

resulted from ineffective assistance of counsel, see Tijani, 628 F.3d at 1080.

      PETITION FOR REVIEW DISMISSED.




                                           2                                     13-72318